Exhibit 10.68

[g55592kc01i001.jpg]February 24, 2006

Clifford A. Teller

Managing Director

Director of Investment Banking

Maxim Group LLC

405 Lexington Avenue

New York, NY 10174

Re: General Financial Advisory and Investment Banking Services Agreement between
Maxim Group LLC (“Maxim”) and MFIC Corporation (the “Company” or “MFIC”) dated
November 17, 2004 (the “Agreement”)

Dear Cliff,

We are well past the date of termination of the above Agreement. We have
prepared a registration statement for 100,000 shares underlying Maxim’s stock
purchase warrant that was part of the non-cash consideration paid to Maxim under
the above Agreement.

Pursuant to agreement with Maxim, if a registration statement covering the sale
of the shares issuable upon exercise of Maxim’s Common Stock Warrant is not
declared effective on or before March 31, 2006, the Company would be required to
issue to the holder upon exercise of the Common Stock Warrant an additional
warrant to purchase shares of common stock of the Company.  As described more
fully below, the Company is asking that Maxim extend the date by when the
registration statement must be effective by either 30 days or 60 days depending
upon whether the Securities and Exchange Commission (the “SEC”) elects to
conduct a full review of the registration statement.

We have been advised by our counsel and auditors that the Company must include
within the SB-2 (which has been prepared already) updated financial information
that will not be available until the Company submits its Form 10-K.  The
Securities and Exchange Commission (the “SEC”) has indicated that it will not
review a filing such as an SB-2 if the SEC believes that such filing does not
include the appropriate financial information.  We expect that the Form 10-K
will be ready for filing on or about March 15, 2006, and the Company anticipates
filing the SB-2 with the updated financial information promptly thereafter.

We have assumed that the imposition of a penalty if the Company does not meet
the one year requirement for the effectiveness of the registration statement was
prompted by a need to ensure that: (a) the Company would diligently take action
to make the shares underlying the Maxim warrant salable, and (b) Maxim would
want be able to exercise the Warrant and sell the shares if it so desired. We
have exercised reasonable due diligence but find ourselves in a position where
we believe regulatory authorities will not review and act upon the already
prepared registration statement. We also note that the current trading price of
the stock is well below the exercise “strike” price of the Warrant.

In light of the above we ask that Maxim agree to extend the time for the
registration statement being declared effective by 30 days until April 30, 2006
in the event that the SEC does not conduct a full review of the registration
statement.  The SEC should let the Company know within a week or two after the
filing whether the SEC intends to conduct a full review.


--------------------------------------------------------------------------------


If the SEC does choose to conduct a full review of the registration statement,
we ask that Maxim agree to extend the time for the registration statement being
declared effective by 60 days until May 30, 2006.  The additional time would be
necessary because the Company would not have any control over the completion of
the SEC’s full review.

We will, of course, supply you at your request, with the already edgarized SB-2
Registration Statement (unfiled) that we were prepared to file yesterday.

We ask that you respond promptly as we will have to revise our Form 10-K
disclosure regarding the Maxim Warrant.

If you are amenable to granting to us extension, until April 30, 2006 or May 30,
2006 (based upon whether the SEC conducts a full review), in the time for the
registration statement to be declared effective, please so indicate by signing
below and returning this letter.

Thank you for your assistance and cooperation.

Yours truly,

 

Maxim Group LLC

 

 

 

/s/ IRWIN GRUVERMAN

 

 

 

Irwin Gruverman

 

By:

/s/ CLIFFORD A. TELLER

CEO and Chairman

 

 

 

MFIC Corporation

 

Title:

MD

 

 

 

 

 

 

Date:

3/6/06

 


--------------------------------------------------------------------------------